Title: From George Washington to Major General Robert Howe, 17 October 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 17th October 1779
        
        I was favd last Evening with your two letters of yesterday. I cannot learn from the Deserters who have come out the two past days that any troops came up the River at the time you mention, but as movements might have taken place below of which they were ignorant, I very much approve of your making use of every precaution against a surprize—The enemy, upon the last settlement of accounts, fell much in our debt on the score of marine prisoners—Those taken by Capt. Hollet cannot therefore be sent in just now—Our Commy General of prisoners will in his next return to the British Commy make report of these people and can then forward a letter from the Mate to his Captain; in which he may request what is wanting for himself and Men.
        The Commissary of Hides is directed by the Regulations of his department to exchange Hides for shoes whenever he can find an opportunity, but the shoes so obtained are to be returned to the Cloathier General, to be by him regularly distributed to the whole Army in proportion to their wants. I doubt not but your division are distressed for Shoes, but I assure you the Men who have been upon constant fatigue at this post are in as miserable a condition as you can imagine. I am however endeavouring to draw together a stock from every quarter, which when collected shall be impartially distributed. I am &c.
      